Goss, C. J.,
dissenting.
With regret I record myself as unable to assent to the views of the majority on some of the matters actually decided in the opinion. This is a suit in equity. Reduced to its briefest terms, it had for its purpose the enjoining of Cedar Light & Power Company from keeping in force in the city of Hartington a top rate of 6 cents per kilowatt hour for electric energy. It was alleged that the defendants conspired to practice unlawful discrimination in rates for the purpose of destroying the business of a competitor (Hartington Electric Light Company, a new company, recently granted a local franchise), in violation of section 3432-, Comp. St. 1922; conspired to restrain trade and commerce in violation of section 3448; conspired to monopolize commerce in violation of section 3449; and conspired to market electric energy in Hartington at less than market value and at less price than in other towns in Nebraska, under like conditions, for the purpose of driving a competitor out of business, in violation of section 3453. The competitor, named above, had in effect a top rate of 9 cents. That rate was fixed by its franchise, but the franchise provides that all net earnings shall be set aside to provide a fund to pay for the cost of the plant and 6 per cent, interest thereon. When such items are paid the title to the plant and system is to pass to the city.
In 1908, section 3432 was held by this court to be constitutional, but the opinion stressed the legislative preservation of the rights of a defendant by saying that a violation *775must be predicated upon proofs that it was “for the purpose of destroying the business of a competitor.” State v. Drayton, 82 Neb. 254. Had the act failed to state the “purpose as an element of the offense” it would have infringed the Fourteenth amendment of the federal Constitution. Fairmont Creamery Co. v. Minnesota, 274 U. S. 1. So into the law must be read the individual right to meet competition.
But to my mind the proofs have utterly failed to show that a cause of action for injunction existed at the time the suit was commenced or at the time of the trial. There was no satisfying evidence that the 6-cent rate of the defendant was lower than the 9^cent rate of the competitor with the lure of municipal ownership thrown in to absorb the difference. The proof of the pudding is in the consumption thereof. The most practical test was shown by the evidence which indicated that, at the time of the trial, the bulk of the customers had left the old company and had gone to the new. At Bloomfield, another point where the same conditions existed, the new company had secured about 97 per cent, of the customers of the old company. These persuasive evidences and tests, rather than conclusions based bn prophetic conjecture, should be taken as authoritative. They show that the new company had not been injured by the rate and that the injunction had no basis but prophecy. It cannot be truly said that a competitor has been stifled or driven out of business or injured by a competitive rate, when the evidence shows that competitor to be thriving on the competition. While other matters are argued in the opinion, this matter- of the difference in rates is the crux of the opinion, as indicated by the second paragraph of the syllabus. That is what all parties, including the trial court, thought was the suit they were trying in the district court. I do not object to the first paragraph of the syllabus, to the effect that electric energy is a commodity and comes within the purview of section 3432.
The majority opinion in effect puts the old company out of business at Hartington. It leaves the field to the new. *776■If the new company works out, as the majority seems to think it will, then the consumers of electric energy at Hartington will be well served and at the same time their municipality will ultimately acquire the plant as a municipal asset. If it should fail to meet its advertised ends, they will be in the hands of a single company. As a court of equity, I think we should provide against such a contingency rather than to aid it needlessly. My opinion is that we should have reversed the judgment of the district court .because the evidence did not warrant an injunction, and should have provided that, if at any time the facts warranted it, our judgment should not prevent the state, or others injuriously affected by the rates, from bringing another suit on account thereof. This would protect the consumers at Hartington and would protect the property rights of the defendants.
Rose, J., dissents on the grounds stated by the Chief Justice.
Note — See Monopolies, 41 C. J. 128 n. 11, 203 n. 92; 52 A. L. R. 169.